Citation Nr: 0417445	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  99-22 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic right ankle 
strain.

4.  Entitlement to service connection for skin rash of the 
forearms due to Agent Orange exposure.

5.  Entitlement to service connection for anal problems due 
to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1999 and June 2002 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.

The issues of service connection for tinnitus, chronic right 
ankle strain, skin rash of the forearms due to Agent Orange 
exposure, and anal problems due to Agent Orange exposure are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC., per Manlincon v. West, 12 Vet. App. 238 
(1999).


FINDING OF FACT

Right ear hearing loss disability is due to service.


CONCLUSION OF LAW

Right ear hearing loss disability resulted from injury 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for right ear hearing 
loss disability.

The omission of a VCAA discussion for this issue is not 
prejudicial to the veteran, as service connection for right 
ear hearing loss disability is being granted.  

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (2003).

The veteran's DD Form 214N indicates that his military 
occupational specialty was in the aircraft mechanics field.

On service enlistment examination in July 1968, the veteran's 
right ear audiometry, per Rudmose, was as follows:  

HERTZ
500
1000
2000
3000
4000
6000
Right 
ear
5
5
5
-5
35
35

High frequency loss of the right ear was noted.  

On service candidate crewmember examination in January 1971, 
the veteran's right ear audiometry, per ISO, was as follows:  

HERTZ
500
1000
2000
3000
4000
6000
Right 
ear
15
5
5
15
5
10

On service annual crewmember examination in November 1971, 
the veteran's right ear audiometry, per ISO, was as follows:  

HERTZ
500
1000
2000
3000
4000
6000
Right 
ear
10
20
10
10
45
45

On service discharge examination in December 1972, the 
veteran's right ear audiometry, per ISO, was as follows:  

HERTZ
500
1000
2000
3000
4000
6000
Right 
ear
5
15
5
5
25
55

On private audiology evaluation in September 1998, the 
veteran's right ear audiometry, per ANSI, was as follows:  

HERTZ
500
1000
2000
3000
4000
6000
Right 
ear
25
45
65
55
70
85

The assessment was bilateral sloping sensorineural hearing 
loss.

In May 2002 a VA audiology opinion was obtained.  The 
audiologist indicated that the military audiometry results 
show a mild right ear hearing loss at enlistment that 
recovered to within normal limits by January 1971; and that 
military audiometry results of November 1971 show a moderate 
right ear hearing loss at 4000 Hertz which recovered by 
December 1972.  The audiologist indicated that these results 
were consistent with temporary threshold shifts due to recent 
noise exposure.  The audiologist also indicated that the 
veteran's current hearing loss was of a type, but not a 
configuration, consistent with noise damage.  The audiologist 
indicated that therefore, it was at least as likely as not 
that his current hearing loss was due to causes other than 
military noise exposure.  

On VA audiology examination June 2002, the veteran's right 
ear audiometry was as follows:  

HERTZ
500
1000
2000
3000
4000
Right 
ear
30
50
65
65
65

In March 2003, the VA audiologist who wrote the report in 
response to the May 2002 request for a medical opinion 
indicated that the veteran's December 1972 service separation 
audiometry showed moderately severe high frequency hearing 
loss in both ears, limited however to 6000 Hertz.  The 
audiologist noted that the veteran's hearing loss was 
significantly worse on VA examination in June 2002 and opined 
that it was likely that a small part of his current hearing 
loss was due to damage from military noise exposure, and that 
the greatest part was due to other causes after the military 
service such as industrial or recreational noise exposure, 
illness, or a progression due to aging.  

The VA audiologist has reviewed the veteran's service medical 
records and recent audiometry and has indicated that the 
veteran now has hearing loss due to damage from military 
noise exposure.  The evidence also shows that the veteran has 
right ear hearing loss disability as defined by 
38 C.F.R. § 3.385.  Accordingly, service connection is 
warranted for right ear hearing loss disability.  
38 C.F.R. § 3.303.

The preponderance of the evidence supports the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for right ear hearing loss 
disability is granted.


REMAND

In June 2002, the RO denied service connection for tinnitus, 
chronic right ankle strain, skin rash of the forearms due to 
Agent Orange exposure, and anal problems due to Agent Orange 
exposure.  In July 2002, a notice of disagreement concerning 
each of the above decisions was received from the veteran, 
and DRO review was requested.  In September 2002, the Board 
referred this matter to the RO rather than remand it for a 
statement of the case because the matters were in the DRO 
review process.  Correspondence received from the DRO in 
December 2003 indicates that action has not been taken by the 
DRO because the claims folder was at the Board.  The Court's 
decision in Manlincon indicates that remand is required when 
an notice of disagreement has been received and an statement 
of the case has not been issued.  To date, nearly 2 years 
after the notice of disagreement, DRO action has not taken 
place and a statement of the case has not been issued.  
Remand will require that matters be expedited.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

The RO should issue a the veteran a 
Statement of the Case on the matters of 
service connection for tinnitus, chronic 
right ankle strain, skin rash of the 
forearms due to Agent Orange exposure, 
and anal problems due to Agent Orange 
exposure. 

If upon completion of the above action decisions remain 
adverse to the veteran, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



